TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00351-CV


                                            T. J., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee



             FROM THE 433RD DISTRICT COURT OF COMAL COUNTY,
        NO. C2013-0254D, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant T. J. filed her notice of appeal on May 31, 2014. The appellate record was

complete June 16, 2014, making appellant=s brief due July 7, 2014. On June 13, 2014, counsel for

appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition of

appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180

days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in

granting extensions. In this instance, we will grant the motion and order counsel to file appellant=s

brief no later than July 28, 2014. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on June 19, 2014.



Before Justices Puryear, Goodwin and Field